TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-15-00318-CR



                                  Jamaal Bradley, Appellant

                                                v.

                                 The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
        NO. D-1-DC-13-302424, HONORABLE DAVID CRAIN, JUDGE PRESIDING



                                           ORDER

PER CURIAM

               Appellant Jamaal Bradley filed his notice of appeal on May 26, 2015. Appellant’s

brief on appeal was originally due on September 8, 2015. On counsel’s motion, the deadline for

filing was extended 55 days to November 2, 2015 and then extended a second time for 21 days to

November 23. Appellant’s counsel has now filed a third motion requesting that the Court extend

the time for filing appellant’s brief an additional 46 days for a total of 122 days. We grant the

motion for extension of time and order appellant to file a brief no later than January 8, 2016. No

further extension of time will be granted. Failure to comply with this order will result in the

referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas Rules of

Appellate Procedure.

               It is so ordered this 16th day of December, 2015.



Before Justices Puryear, Goodwin, and Bourland

Do Not Publish